Citation Nr: 1741135	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.  


REMAND

At the September 2016 Travel Board hearing, the Veteran indicated that his PTSD had worsened since most the recent VA psychiatric examination, provided in July 2010.  A remand is necessary for a more contemporary VA examination to determine the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for PTSD.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the frequency and severity of the symptoms resulting in those levels of impairment.  

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

